IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,877



                      EX PARTE DAVID LEE WIGGINS, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                             CAUSE NO. 0345183D
           IN THE 213TH DISTRICT COURT FROM TARRANT COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault and sentenced to life imprisonment. The Second Court of Appeals affirmed his conviction.

Wiggins v. State, No. 02-89-0217-CR (Tex. App.–Ft. Worth, delivered March 20, 1991, pet. ref’d).

       Applicant contends that he has newly discovered evidence that he is actually innocent of this

offense. The trial court has determined that no rational jury would have convicted Applicant in light

of the new evidence, which was previously unavailable to Applicant. The evidence, obtained
pursuant to post-conviction DNA testing and investigation, indicates that it was another individual,

and not Applicant, who committed this offense. The State and the trial court agree that Applicant is

entitled to relief. Ex parte Elizondo, 947 S.W.2d 202, 209 (Tex. Crim. App. 1996).

       Relief is granted. The judgment in Cause No. 0345183D in the 213th District Court of Tarrant

County is set aside, and Applicant is remanded to the custody of the Sheriff of Tarrant County to

answer the charge against him.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Parole Division.



Delivered: September 12, 2012
Do Not Publish